DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deevi (US 5,322,075).
Deevi teaches a cartridge for an electronic smoking article comprising: a first housing of the electronic smoking article including a first portion of a conductive ink circuit embedded in the first housing; and the first housing configured to, removably connect to a second housing of the electronic smoking article, receive power via the first portion of the conductive ink circuit in response to the first portion of the conductive ink circuit being in connection with sockets of the second housing [col. 3, l. 28-35; col. 4, l. 12-45]. The first housing is interpreted as being capable of, i.e. “configured to”, removably connecting to a second housing with a second portion of the conductive ink circuit embedded in the second housing such that the first portion of the conductive ink circuit and the second portion of the conductive ink circuit removably connect. The cartridge comprises a heater configured to receive power from a power source in the second housing via the first portion of the conductive ink circuit, and heat .
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Steingraber (US 2015/0053217).
Steingraber teaches a power supply section for an electronic smoking article comprising: a first housing of the electronic smoking article including a first portion of a conductive ink circuit embedded in the first housing; and the first housing configured to, removably connect to a second housing of the electronic smoking article, such that the first portion of the conductive ink circuit and a circuit of the second housing removably connect, and control power to a heater for heating a liquid via the first portion of the conductive ink circuit in response to the first portion of the conductive ink circuit being in connection with the circuit of the second housing, and a power supply configured to supply power to the heater included in the second housing; and control circuitry configured to, enable the power supply to provide power to the heater in response to the connection, and control power supplied to the heater by the power supply in response to the power supply being enabled [0077, 0106, 0119, 0133].  The first housing is interpreted as being capable of, i.e. “configured to”, removably connecting to a second housing that has a second portion of the conductive ink circuit embedded therein. The second housing is not a positively recited limitation. The power supply section of Steingraber thereby reads on the claims power supply section. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorens (US 2011/0155153) in view of Deevi. 
Thorens teaches cartridge for an electronic smoking article comprising: a first housing including a first portion of a conductive circuit embedded in the first housing, the first housing configured to removably connect to a second housing with a second portion of the conductive circuit embedded in the second housing such that the first portion of the conductive circuit and the second portion of the conductive circuit removably connect, a heater configured to receive power from a power source in the second housing via the first portion of the conductive circuit, and heat a liquid using the received power, a reservoir containing the liquid; and a wick in fluid communication with the reservoir, the wick configured to supply the liquid for the heater to heat the liquid, and a mixing chamber downstream of the heater; and an air inlet configured to allow air to be drawn into the mixing chamber [Fig. 1; 0077, 0078, 0086]. Conductive ink is not disclosed. Deevi teaches a conductive ink circuit embedded in an electronic smoking article cartridge housing for receiving power for the heater [col. 3, |. 28-35; col. 4, |. 12-45]. As this is a conventional electrical connection means known in the art, it would have been obvious to one of ordinary skill in the art to embed a conductive ink circuit in the first housing of Thorens to achieve the same, predictable result of powering the heater. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. The first housing would thus be capable of, i.e. “configured to”, removably connect to a second housing with a second portion of the conductive ink circuit embedded in the second housing such that the first portion of the conductive ink circuit and the second portion of the conductive ink circuit removably connect. Modified Thorens thereby reads on the limitations of the cartridge required by the claims.
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorens and Deevi as applied to claim 2 above, and further in view of Cohen (US 2011/0036346). 
Modified Thorens does not teach the claimed configuration. Cohen teaches an electronic smoking article wherein the heater is further configured to heat the liquid for a desired time period and a duration of the desired time period is based on a desired amount of liquid to be vaporized [0029, 0045]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the cartridge of modified Thorens to allow for further user control. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steingraber as applied to claim 9 above, and further in view of Conley (US 2013/0220315).  
Steingraber does not teach the control circuitry is further configured to determine that the electronic smoking article is being handled by an adult vaper; and enable the power supply to provide the power to the heater based on results of the determination. However, this configuration is known in the art as taught by Conley [0056] and would have been obvious to one of ordinary skill in the art to apply to the device of Steingraber provide a more efficient activation.  
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steingraber as applied to claim 9 above, and further in view of Cohen.  
Steingraber does not teach the claimed configuration. Cohen teaches an electronic smoking article wherein the heater is further configured to heat the liquid for a desired time period and a duration of the desired time period is based on a desired amount of liquid to be vaporized [0029, 0045]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the cartridge of Steingraber to allow for further user control. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,560,883. Although the claims at issue are not identical, they are all of the present limitations are taught by the claims of the ‘883 patent. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim and rejected under double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the cartridge of Deevi as applied to claim 2 above such that in response to the first portion of the conductive ink circuit being in connection with the second portion of the conductive ink circuit, the heater is further configured to begin a pre-heating process of the liquid.
Claim 13-20 are rejected under double patenting, but would be allowable upon filing of a terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  Deevi teaches an electronic smoking article comprising: a first section including a first portion of a conductive ink circuit. The prior art does not teach or reasonably suggest modifying Deevi to have a second section including a second portion of the conductive ink circuit, the first portion of the conductive ink circuit removably connected to the second section of the conductive ink circuit; and control circuitry configured to enable the power supply to provide power to the heater if the first portion and the second portion of the conductive ink circuit are connected, and control power supplied to the heater by the power supply if the power supply is enabled.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747